Citation Nr: 1646509	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  

In May 2016 the Board remanded this case and instructed the RO to resend the November 2014 supplemental statement of the case to the Veteran's current mailing address.  A May 2016 Report of General Information shows the Veteran was contacted and his current address verified.  The VA mailed the Veteran the November 2014 supplemental statement of the case in May 2016 to his verified address.  In addition, a June 2016 supplemental statement of the case was mailed to the Veteran's current address.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Throughout the entire appeal period, the Veteran has manifested no worse than level I hearing in the right ear, and no worse than level I hearing in the left ear; he has manifested no worse than 96 percent speech discrimination in the right ear, and no worse than 94 percent speech discrimination in the left ear.
 

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notices as to the underlying service connection claim for bilateral hearing loss in January 2005 and August 2006.  The notices included information concerning establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Bilateral Hearing Loss

The criteria for rating hearing impairment require the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) with the results of puretone audiometry tests.  The results are charted on Table VI and Table VII, as set forth in the Rating Schedule.  In order to establish entitlement to a higher rating for hearing loss it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met. 38 C.F.R. § 4.85 (2015). 

Hearing tests will be conducted without hearing aids.  When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, those exceptional patterns of hearing require different methods of rating.  38 C.F.R. § 4.86 (2015).

The Veteran was granted service connection for hearing loss and assigned a 10 percent disability rating with an effective date of December 22, 2004, the date he filed his claim.  During the appeal period, the Veteran's claims file includes audiological examination conducted between Septamber 2007 and August 2014.

The September 2007 audiological examination conducted by the Veteran's private physician noted the following puretone thresholds in decibles:



HERTZ



1000
2000
3000
4000
RIGHT
10
40
85
90
LEFT
10
30
60
60

The average puretone threshold in the right ear was 56 decibles, and 40 decibles in the left ear.  Word recognition scores of 72 percent for the right ear and 96 percent for the left ear were recorded.

On VA audiological examination in November 2008, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
90
90
LEFT
0
20
60
60

The average puretone threshold in the right ear was 56 decibels, and 35 decibels in the left ear.  The examiner noted speech recognition scores of 80 percent for the right ear and 72 percent for the left ear.  The Veteran was diagnosed with mild sensorineural hearing loss at 2000 Hz and a profound sensorineural hearing loss from 3000-8000 Hz for the right ear.  In addition, the Veteran was diagnosed with moderately severe sensorineural hearin gloss from 3000-8000 Hz for the left ear.

A VA audiology assessment conducted in August 2009 noted the following puretone thresholds in decibles:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
85
95
LEFT
15
30
55
60

The average puretone threshold in the right ear was 61 decibels, and 40 decibels in the left ear.  The audiologist noted word recognition scores of 92 percent bilaterally.  The audiologist noted a decrease of 20 dB at 500 Hz and 15 dB at 2000 Hz for the right ear since the November 2008 VA examination.  The Veteran's VA medical records show that he was fitted for hearing aids in December 2009.

A February 2014 VA medical record noted speech recognition scores of 100 percent for the right ear and 96 percent for the left ear.  The examiner found hearing within normal limits for the right ear through 1500 Hz and sloping to profound sensorineural hearing loss.  In addition, the examiner found hearing within normal limits for the left ear through 1500 Hz and sloping to severe sensorineural hearing loss.

The Veteran last underwent a VA examination in August 2014.  The Board notes that the examination report did not note the use of hearing aids.  The examiner noted the following puretone thresholds in decibles:



HERTZ



1000
2000
3000
4000
RIGHT
10
50
85
90
LEFT
5
25
60
70

The average puretone threshold in the right ear was 59 decibels, and 40 decibels in the left ear.  The speech discrimination score was 96 percent bilaterally and the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner found that the Veteran's hearing loss disability impacted his ordinary conditions of daily life, including the ability to work due to difficulty hearing in the presence of background noise and his wife's voice.

Turning to the results of the September 2007 audiological examination, the findings coorelate to a designation of  level V in the right ear, and level I in the left ear.  Those results provide for a noncompensable rating under Diagnostic Code 6100.

Turning to the results of the November 2008 VA examination, the findings coorelate to a designation of  level IV in the right ear, and level IV in the left ear.  Those results provide for 10 percent rating under Diagnostic Code 6100.

Turning to the August 2009 VA audiology assessment, the findings coorelate to a designation of  level III in the right ear, and level II in the left ear.  Those results provide for a noncompensable rating under Diagnostic Code 6100

Turning to the results of the August 2014examination, the findings coorelate to a designation of  level II in the right ear, and level I in the left ear.  Those results provide for a noncompensable rating under Diagnostic Code 6100

In sum, the examinations document that the bilateral hearing loss was, at most, subject to a 10 percent disability rating during any period involved in this appeal.  Consequently, the preponderance of the evidence is against a rating in excess of 10 percent.

The Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Here, a mechanical application of the rating schedule results in no more than a 10 percent rating under Diagnostic Code 6100 during the entire appeal period.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make that assertion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a higher initial rating at any point involved in this appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disability was adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  Although the August 2014 examiner noted that the hearing loss impacts the ordinary conditions of life, the only example of this was the Veteran's report of hearing difficulties in the presence of background noise and his wife's voice.  The Board finds that hearing difficulties are reasonably contemplated by the schedular criteria, because, although the rating criteria is set forth in terms of puretone decibel loss and speech discrimination deficiencies, those values are obviously metric indicators of decreased auditory acuity and the necessary results of such indicators.  The Board consequently finds that experiencing difficulty hearing, and the resultant consequences whether at work or at home, is contemplated by the rating criteria

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.


